Citation Nr: 1421556	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for penile deformity secondary to a service-connected disability.

2.  Entitlement to an initial rating for coronary artery disease (CAD) in excess of 10 percent from September 1, 2005, and in excess of 30 percent from June 12, 2012.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for peripheral vascular disease (PVD) of the right lower extremity. 

5.  Entitlement to a rating in excess of 20 percent for PVD of the left lower extremity. 

6.  Entitlement to a rating in excess of 10 percent for diabetic retinopathy with cataracts.
 

REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), in April 2008, July 2008, and August 2012.

In March 2011, the Veteran appeared at a hearing before Veterans Law Judge Robert C. Scharnberger.  A transcript of the hearing is in the Veteran's file.

In March 2014, the Veteran appeared at a hearing before Veterans Law Judge, Ronald W. Scholz.  A transcript of the hearing is in the Veteran's file.

Under such circumstances, the final Board decision in this case must be rendered by a three judge panel.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3  (2013).  
Additionally, the Veteran is entitled to an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 20.707  (2013).

In a May 1, 2014, letter, the Veteran's attorney-representative stated that the Veteran is aware that he is entitled to another hearing before the third panel member; however, he waives his right to such hearing and requests that a decision be issued based on the existing evidence of record.  

The issues have been recharacterized to comport with the evidence of record.

In June 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).
 
The issues of entitlement to service connection for penile deformity secondary to a service-connected disability, entitlement to a rating in excess of 20 percent for diabetes mellitus, and entitlement to ratings in excess of 20 percent for PVD of the right and left lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From July 29, 2005, to September 1, 2005, CAD has manifested by hospitalization for coronary bypass surgery.

2.  From September 1, 2005, to June 12, 2012, CAD has manifested by a maximum workload of, at worst, 7.7 METs; there was no evidence of cardiac hypertrophy or dilation.  

3.  From June 12, 2012, CAD has manifested by a maximum workload of, at worst,  7 METs; left ventricular dysfunction with an ejection fraction of 65 percent; there is no evidence of congestive heart failure.  

4.  The Veteran's corrected distance visual acuity is better than 20/40 bilaterally, and there is no evidence of any visual field impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for CAD in excess of 10 percent from September 1, 2005, and in excess of 30 percent from June 12, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2013).

2.  The criteria for a rating in excess of 10 percent for diabetic retinopathy with cataracts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 4.76(b), Diagnostic Codes 6027, 6080 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal for an increased rating for CAD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

As to the increased rating claim for diabetic retinopathy, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The RO provided post-adjudication VCAA notice by way of a November 2013 supplemental statement of the case.  The Veteran was notified of the type of evidence needed to substantiate his increased rating for diabetic retinopathy as well as the related evidentiary duties.  At his March 2014 Board hearing, the Veteran waived any further notice.  

Any procedural defect due to the timing of the notice was cured after the RO issued the November 2013 supplemental statement of the case, which contained content-complying VCAA notice.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

VA examinations were conducted in June 2012 and September 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

Coronary Artery Disease

The Veteran seeks an initial rating for CAD in excess of 10 percent from September 1, 2005, and in excess of 30 percent from June 12, 2012.  The Veteran's CAD is currently rated under Diagnostic Code 7005.

Diagnostic Code 7005 provides that a 10 percent rating is warranted for CAD resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required.

A 30 percent rating is warranted for CAD resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  

A 100 percent rating is warranted for CAD resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.

A temporary 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017.

Private treatment reports show that the Veteran was hospitalized for coronary artery bypass in May 2005.

The RO received the Veteran's claim for service connection for CAD on July 29, 2005.

A January 2006 VA heart examination report shows a maximum workload of 7.70 METs.  

Private treatment reports show that the Veteran's LVEF was normal.  Cardiac x-rays show no heart enlargement.

A December 2012 stress test shows a maximum workload of 7 METs.

A September 2013 VA heart examination report shows a maximum workload of 7 METs and that LVEF was 65 percent.  The VA examiner reported no evidence of congestive heart failure, hypertrophy, or dilation.  The VA examiner opined that the Veteran's heart condition does not impair his ability to work.

During the periods on appeal, there is no evidence of congestive heart failure.

Notwithstanding the fact that the Veteran underwent coronary bypass surgery in May 2005, the Veteran's claim for service connection was not filed until July 29, 2005, and that is the earliest date service connection can be awarded.  From that date to September 1, 2005, the Veteran was in receipt of a 100 percent disability rating because he had been hospitalized for coronary bypass surgery in May and a temporary 100 percent rating was authorized for three months from the date of the surgery.  

From September 1, 2005, to June 12, 2012, the Veteran's CAD more closely approximates a 10 percent disability rating because the his maximum workload was, at worst, 7.7 METs, and there was no evidence of cardiac hypertrophy or dilation.  Absent evidence of a workload greater than 5 METs but not greater than 7 METs or evidence of cardiac hypertrophy or dilation, a 30 percent disability rating, the next higher rating, is not warranted.

From June 12, 2012, the Veteran's CAD more closely approximates a 30 percent disability rating because his maximum workload was, at worst, 7 METs, his LVEF was 65 percent, and there is no evidence of congestive heart failure.  Absent an acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs, or LVEF of 30 to 50 percent, a 60 percent disability rating, the next higher rating, is not warranted.

The preponderance of evidence is against the claim for an initial rating for CAD in excess of 10 percent from September 1, 2005, and in excess of 30 percent from June 12, 2012; there is no doubt to be resolved; and increased ratings are not warranted.  

This case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet.App. 111 (2008).  The Veteran's CAD is primarily productive of decreased METs and decreased LVEF.  These manifestations are contemplated by Diagnostic Code 7005 and are adequate to evaluate the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.

The Board has considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet.App. 447 (2009).  In fact, the September 2013 VA examiner opined that the Veteran's CAD does not impact his ability to work.  

As the Veteran has not asserted, and the record does not raise the issue of total disability based on individual unemployability, Rice is inapplicable. 

Retinopathy with Cataracts

The Veteran seeks a rating in excess of 10 percent for diabetic retinopathy with cataracts, which has been rated under Diagnostic Code 6080, for visual field defects. 

The Veteran has undergone bilateral cataract surgery, including lens replacement.

When lens replacement, or pseudophakia, is present, cataracts are rated on the basis of (i) loss of visual acuity and (ii) impairment of visual fields.  38 C.F.R. § 4.79, Diagnostic Code 6027.

A June 2012 VA eye examination report shows that the Veteran does not have any visual field defects.  Corrected distance visual acuity was 20/40 or better in each eye.  The VA examiner concluded that the service-connected eye disability does not cause any decrease in visual acuity or other visual impairment.

Absent any evidence of loss of visual acuity or impairment of visual fields, the record does not support a compensable rating for diabetic retinopathy with cataracts.

The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for diabetic retinopathy with cataracts; there is no doubt to be resolved; and a higher rating is not warranted.

The evidence shows that the Veteran's service-connected diabetic retinopathy has not resulted in any complications; the assigned 10 percent schedular evaluation is more than adequate, and referral is not required.  Thun, 22 Vet.App. 111; 38 C.F.R. § 3.321(b)(1).

The Board also considered whether a claim of total disability based on individual unemployability is inferred in accordance with Rice v. Shinseki, 22 Vet.App. 447 (2009).  In fact, the June 2012 VA examiner opined that the Veteran's diabetic retinopathy does not impact his ability to work.  

As the Veteran has not asserted, and the record does not raise the issue of total disability based on individual unemployability, Rice is inapplicable. 


ORDER

1.  An initial rating for CAD in excess of 10 percent from September 1, 2005, and in excess of 30 percent from June 12, 2012, is denied.

2.  A rating in excess of 10 percent for diabetic retinopathy with cataracts is denied.






REMAND

The June 2012 VA medical opinion regarding the etiology of the Veteran's penile deformity is inadequate.  Reexamination is needed to determine whether any of the  Veteran's service-connected disabilities caused his current penile deformity.

The severity of the Veteran's bilateral PVD and diabetes mellitus may have worsened since the June 2012 VA examinations.  Reexaminations are needed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current penile deformity is caused by any of his service-connected disabilities.

The Veteran's current service-connected disabilities are (i) coronary artery disease, (ii) diabetes mellitus, (iii) peripheral vascular disease, (iv) peripheral neuropathy, and (v) diabetic retinopathy with cataracts.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's (i) peripheral vascular disease and (ii) diabetes mellitus.

The examiner must address the Veteran's current medications with respect to his service connected disabilities.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





			
      ROBERT C. SCHARNBERGER		       George E. Guido Jr.
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
RONALD W. SCHOLZ 
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


